Citation Nr: 0840494	
Decision Date: 11/24/08    Archive Date: 12/03/08	

DOCKET NO.  04-31 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1972. 

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2007.  At that time service 
connection for post-traumatic stress disorder was granted.  
Service connection for diabetes mellitus was remanded pending 
further development.

Also, during the pendency of the appeal, received in August 
2007 was a statement in which the veteran asked for service 
connection for erectile dysfunction, which he claims is due 
to medication he was taking.  The veteran was accorded a 
genitourinary examination by VA in May 2008.  A rating 
decision in May 2008 resulted in a denial of a claim for 
service connection for erectile dysfunction secondary to 
prescription medications the veteran was taking for his 
service-connected PTSD.  The veteran was notified of the 
denial action by communication dated May 27, 2008.  He was 
told that he had one year from the date of the letter to 
appeal the decision.  A substantive appeal with regard to the 
determination is not yet of record.

The issue of the veteran's entitlement to service connection 
for diabetes mellitus is again REMANDED to the RO by way of 
the Appeals Management Center in Washington, D.C.  VA will 
notify the veteran should further action be required.


REMAND

A review of the record reveals that by rating decision in 
June 2007, service connection for PTSD was granted.  A 50 
percent disability rating was assigned, effective April 4, 
2003.  In a communication received in February 2008 the 
veteran expressed dissatisfaction with the assignment of the 
50 percent rating.  He has not been issued a statement of the 
case with regard to this matter.  The Court has directed that 
where a veteran has submitted a timely notice of disagreement 
and the RO has not yet issued an SOC addressing the issue, 
the Board should remand the issue to the RO for issuance of 
an SOC. See Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the claim for service connection for diabetes 
mellitus, the veteran has claimed that in June 1971 he was 
put ashore in Cam Rahn Bay in Vietnam for transportation back 
to the United States for the funeral of his grandmother.  The 
AMC requested corroborating information from the United 
States Army and Joint Services Records Research Center 
(JSRRC) in Alexandria, Virginia, in February 2008.  A reply 
from the JSRRC is dated March 5, 2008.  However, the veteran 
has not waived consideration of this information by the RO.  
Accordingly, a Supplemental Statement of the Case with regard 
to the additional evidence is required.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following:

1.  VA should review the March 2008 reply 
from the JSRRC and issue a Supplemental 
Statement of the Case regarding the issue 
of the veteran's entitlement to service 
connection for diabetes mellitus.

2.  The RO should issue a Statement of 
the Case with regard to the veteran's 
Notice of Disagreement filed in February 
2008 expressing disagreement with the 
50 percent rating assigned for PTSD.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



